DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lindkamp et al. [U.S. 9,692,161] in view of Wu et al. [U.S. 8,870,600].
Regarding claim 1, Lindkamp discloses a receptacle connector configured to mate with a plug connector, the receptacle connector comprising: a housing (fig. 1; 2) having a mating end (fig. 1; 11) at a top (fig. 1; front of 1 where 24 is located) of the housing (2) configured to mate with the plug connector (fig. 4; 4) and a mounting end (fig. 1; 12) at a bottom (fig. 1; rear of 1, opposite from interpreted top) of the housing (2), the housing (2) having first and second side walls (fig. 4; top and bottom surfaces of 2 parallel to 4) extending between the top (front of 1) and the bottom (rear of 1), the side walls (top and bottom surfaces of 2) having separating walls (fig. 3; walls separated by 20) defining contact channels walls separated by 20) extending to interior surfaces (fig. 2; interior surfaces of 24), the housing (2) holding a plurality of contacts (fig. 3; 3) in first and second contacts arrays (fig. 3; top and bottom row of 33, see fig. 8) received in corresponding contact channels (20) along the first and second side walls (top and bottom surfaces of 2 parallel to 4), respectively, wherein each contact channel (20) receives a single contact (33) such that each contact (33) is separated from adjacent contacts by the corresponding separating wall (walls separated by 20), the contacts (3) having mating ends (fig. 8; 34) configured for electrical connection with the plug connector (4), the contacts (3) having terminating ends (fig. 8; 32) configured for electrical connection with cable (fig. 1; 5); the housing (2) having a card slot (fig. 2; 24) open at the mating end (11) for receiving the plug connector (4), the card slot (24) being defined by the interior surfaces (interior surfaces of 24) of the separating walls (walls separated by 20) on the first and second side walls (top and bottom surfaces of 2) with the interior surfaces (interior surfaces of 24) facing each other across the card slot (24) and configured to receive the plug connector (4) between the interior surfaces (interior surfaces of 24) of the separating walls (walls separated by 20) on the first and second side walls (top and bottom surfaces of 2), the housing (2) including alignment tabs (figs. 2 and 3; 26) having alignment surfaces (surfaces of 26) extending inward into the card slot (24) beyond the interior surfaces (interior surfaces of 24) of the separating walls (walls separated by 20) for aligning the plug connector (4) within the card slot (24; see Col 5 Ln 27-29, this suggest that 4 is guided and aligned by 26), and cables (5) terminated to the receptacle connector (1).
	Regarding claims 1, 5 and 6, Lindkamp does not disclose the housing having first and second end walls extending between the top and the bottom; the mating ends being arranged at a first depth from the top of the housing, the mating ends of the contacts being exposed in the card slot for mating electrical connection with the plug connector and the alignment surfaces of the alignment tabs being located at a second depth from the top of the housing, the second depth being less than the first [claim 1]; wherein the alignment tabs are located remote from the separating walls and positioned outward of the contact arrays between the contacts and the first and second end walls [claim 5]; wherein the card slot includes four corners at the intersections of the first and second side walls with the first and second end walls, the alignment tabs being positioned in each of the four corners of the card slot [claim 6].
	Regarding claims 1, 5 and 6,  Wu teaches the housing having first and second end walls (see mark-up #1 from fig. 2a; 1 and 2) extending between the top and the bottom (mark-up #1; 3 and 4); the mating ends (see mark-up #2 from fig. 3; 10) being arranged at a first depth (see mark-up #2 from fig. 3; 20) from the top (3) of the housing (fig. 2a; body of 300), the contacts (fig. 1a/1b; 100 or 200) having terminating ends (figs. 1a/1b; 113 or 213) configured for electrical connection with the circuit board (fig. 5b; 800), the mating ends (10)  of the contacts (100 or 200) being exposed in the card slot (fig. 2a; open slot of 300) for mating electrical connection with the plug connector (see Col 4 Ln 36-39 and Col 5 Ln 25-28) and the alignment surfaces (see mark-up #1 from fig. 2a; 11)  of the alignment tabs (see mark-up #1 from fig. 2a; 21) being located at a second depth (see mark-up #2 from fig. 3; 30)  from the top (3) of the housing (body of 300), the second depth (30) being less than the first (20); the alignment tabs (21) are located remote from the separating walls (fig. 2a; walls between 331) and positioned outward (outside of contacts) of the contact arrays (100, 200) between the contacts (100, 200) and the first and second end walls (1, 2); wherein the card slot (open slot of 300) includes four corners (see fig. 2a) at the intersections of the first and second side walls (fig. 2a; side walls perpendicular to 1 and 2) with the first and second end walls (1, 2), the alignment tabs (21) being positioned in each of the four corners (see fig. 2a) of the card slot (open slot of 300).

    PNG
    media_image1.png
    418
    489
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    361
    317
    media_image2.png
    Greyscale

			Mark-up #1						Mark-up #2
	Therefore it would have been obvious to one of ordinary skill in the art before the filling date of the claimed invention to incorporate the housing having first and second end walls extending between the top and the bottom; the mating ends being arranged at a first depth from the top of the housing, the contacts having terminating ends configured for electrical connection with the circuit board, the mating ends of the contacts being exposed in the card slot for mating electrical connection with the plug connector and the alignment surfaces of the alignment tabs being located at a second depth from the top of the housing, the second depth being less than the first, the alignment tabs being located remote from the separating walls and positioned outward of the contact arrays between the contacts and the first and second end walls and the card slot including four corners at the intersections of the first and second side walls with the first and second end walls, the alignment tabs being positioned in each of the four corners of the card slot as suggested by Wu for the benefit of improving the guiding/alignment of two connectors during mating.

	Regarding claim 2, Lindkamp modified by Wu has been discussed above. Lindkamp discloses wherein the alignment tabs (26) have alignment surfaces (surfaces of 26) facing the card slot (24), the surfaces of 26) positioned closer to a center line (fig. 2; middle centerline of 24) of the card slot (24) than to the interior surfaces (interior surfaces of 24) of the separating walls (walls separated by 20) on the first and second side walls (top and bottom surfaces of 2).

	Regarding claim 3, Lindkamp modified by Wu has been discussed above. Lindkamp discloses wherein the card slot (24) has a first width (fig. 2; width between interpreted interior surfaces) between the interior surfaces (interior surfaces of 24) of the first and second side walls (top and bottom surfaces of 2), the card slot (24) having a second width (fig. 2; width between 26) between the alignment tabs (26) narrower than the first width (width between interpreted interior surfaces).

	Regarding claim 4, Lindkamp modified by Wu has been discussed above. Lindkamp discloses wherein the card slot (24) has a center line (middle centerline of 24) centered between the interior surfaces (interior surfaces of 24) of the first and second side walls (top and bottom surfaces of 2), the alignment tabs (26) having a tab center line (middle centerline between 26) centered between the alignment tabs (26) opposing each other on opposite sides of the card slot (24), the tab center line (middle centerline between 26) being aligned with the center line (middle centerline of 24) of the card slot (24).

Regarding claim 7, Lindkamp modified by Wu has been discussed above. Lindkamp discloses wherein the alignment tabs (26) center the plug connector (4, vertical direction) between the mating ends (34) of the contacts (3) in the first and second contact arrays (top and bottom row of 33).

top and bottom surfaces of 2) being co-molded with the housing (2).

Allowable Subject Matter
Claims 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 13, the prior art of record fails to disclose, teach, provide or suggest wherein the first separating walls between the pair of first signal contacts have a first height and wherein the first separating walls between the first signal contacts and the first ground contacts have a second height taller than the first height such that the first separating walls between the first signal contacts and the first ground contacts isolate the first signal contacts and the first ground contacts and the first separating walls between the pair of first signal contacts allowing edge coupling between the first signal contacts of the pair of first signal contacts; wherein the second separating walls between the pair of second signal contacts have a first height and wherein the second separating walls between the second signal contacts and the second ground contacts have a second height taller than the first height such that the second separating walls between the second signal contacts and the second ground contacts isolate the second signal contacts and the second ground contacts and the second separating walls between the pair of second signal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. Attorney stated, “However, Wu does not disclose any alignment tabs as claimed. In contrast, Wu ONLY discloses separating walls. Wu does NOT disclose alignment tabs having alignment surfaces extending inward into the card slot beyond interior surfaces of the separating walls for aligning the plug connector within the card slot as recited in claim 1. The Office Action, at page 7, provides Mark-up #1 and Mark-up #2 identifying “alignment tabs 21” having “alignment surfaces 11” at a “depth 30”. However, the structures relied upon in the Office Action as the claimed alignment tabs are simply the separating walls between the mating ends of the contacts. Wu does not disclose additional structures (alignment tabs) that extend further inward into the card slot beyond the interior surfaces of the separating walls.”
On the contrast, examiner respectfully disagrees. Claim 1 defines the alignment tabs as, “the housing including alignment tabs having alignment surfaces extending inward into the card slot beyond the interior surfaces of the separating walls,” and Wu clearly discloses this (figs. 2a and 4) because the inner walls between the contacts 200 and 100’ protrude into the interior of the connector 300 to a certain depth and the interpreted alignment tabs and alignment surfaces from the mark-ups above certainly disclose alignment tabs having alignment surfaces extending inward into the card slot beyond the interior surfaces of the separating walls. See mark-ups below from figs. 2a and 4 to further demonstrate how Wu discloses the alignment tabs:

    PNG
    media_image3.png
    450
    593
    media_image3.png
    Greyscale

Fig. 2a


    PNG
    media_image4.png
    421
    651
    media_image4.png
    Greyscale

Fig. 4
	From the mark-up up above, there is a clear depiction of Wu disclosing alignment tabs that justifies the 103 rejection made on claim 1, therefore claims 1-8 still remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/Examiner, Art Unit 2831